



2016 Independent Director Compensation Policy


The compensation and benefits for service as a member of the Board of Directors
is determined by our Board of Directors. Directors employed by us or one of our
subsidiaries are not compensated for service on the Board or on any committee of
the Board; however, we reimburse each of our directors for any out-of-pocket
expenses in connection with attending meetings of our Board of Directors and
committees of the Board of Directors. Each of our independent directors, which
include our non-employee directors other than Fred Harman and Sol Khazani, are
entitled to a fee of $30,000 per year for his or her service as a director.
Members of the Audit Committee, the Compensation Committee, and the Nominating
and Corporate Governance Committee each receive an additional $7,500, $5,000 and
$2,500, respectively, per year for his or her service on such committee. The
chairpersons of the Board, the Audit Committee, the Compensation Committee, and
the Nominating and Corporate Governance Committee receive an additional $25,000,
$22,000, $7,500, and $5,000, respectively, per year for his or her service as
chairperson for such committee.


Any independent director who is first elected to the Board of Directors will be
granted an option to purchase 45,000 shares of our common stock on the date of
his or her initial election to the Board of Directors. In addition, on the date
of each annual stockholders meeting, each person who has served as an
independent member of the Board of Directors for at least six months before the
date of the stockholder meeting will be granted a stock option to purchase
30,000 shares of our common stock. These options will have an exercise price per
share equal to the fair market value of our common stock on the date of grant
and will vest over a three year period, subject to the director’s continuing
service on our Board of Directors. These options will also immediately vest in
full upon a change in control of the Company. The term of each option granted to
an independent director shall be ten years. These options are currently granted
under our 2016 Equity Incentive Plan.







